Citation Nr: 1517853	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied entitlement to TDIU.  The RO issued subsequent rating decisions denying TIDU in September 2010 and March 2012.

This matter was previously remanded by the Board in October 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for bipolar disorder, rated 50 percent; bilateral pes planus, rated 30 percent; left carpal tunnel syndrome, rated 10 percent; right carpal tunnel syndrome, rated 10 percent; and gastroesophageal reflux disease (GERD), rated 10 percent.  The Veteran has a combined disability rating of 80 percent.

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, he is in receipt of service connection for bipolar disorder, rated 50 percent; bilateral pes planus, rated 30 percent; left carpal tunnel syndrome, rated 10 percent; right carpal tunnel syndrome, rated 10 percent; and gastroesophageal reflux disease (GERD), rated 10 percent.  The combined disability rating is 80 percent.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In his March 2010 TDIU application, the Veteran indicates that he was last employed in December 2008 as a bit grinder.  This was also the last time he worked full-time.  The Veteran indicated that he attended Commercial Truck Driving School between June 2009 and October 2009.

Upon the Board's October 2014 Remand, a December 2014 VA opinion was ordered to determine the impact of the Veteran's service-connected disabilities on his employability.  The examiner ultimately concluded that it is at least as likely as not that the Veteran would be unable to obtain and maintain employment as a result of the combined effects of his service-connected disabilities. 

With respect to the Veteran's bipolar disorder, the VA examiner concluded that the Veteran would be unable to "engage in occupations that are stressful, time and speed dependent or require significant responsibility or a higher level of intellectual functioning....It is unlikely that he would be able to interact with clients/customers reliably either in-person or on the phone or via computer." 

The examiner noted that previous mental health examiners had thought the Veteran would be able to work routine and repetitive jobs.  However, this examiner noted that the Veteran's "bilateral carpal tunnel syndrome and bilateral pes planus would likely preclude his working at most of these type of positions.  He would not likely be able to perform repetitive tasks using the hands even in a sitting position.  Many routine, repetitive jobs would also involve standing for long periods and these would be difficult for him to perform on an ongoing basis for the number of hours weekly that would be necessary for gainful employment."

The examiner further notes that the Veteran has multiple non-service connected disabilities that would seriously impact his ability to work, however, the examiner stated that those disabilities were not considered in rendering the opinion.  The examiner determined that the Veteran's service connected conditions "taken individually would not likely preclude all gainful employment....[however] it is this examiner's opinion that in combination, they would make it highly unlikely that he could obtain and continue substantially gainful employment."  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform physical or sedentary work is severely impaired due to both physical and mental disabilities.  As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, he is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


